Citation Nr: 1738333	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to ischemic heart disease as a result of exposure to herbicidal agents.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In October 2016, the Board requested an advisory opinion from a Veterans Health Administration (VHA) medical expert with respect to the question of whether the Veteran's hypertension was related to his service, to include as secondary to his exposure to herbicide agents in service.  The opinion was received in November 2016 and the Veteran and his representative were provided a copy of it. The Veteran's representative submitted a response to the opinion in August 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a heart disability which he asserts is the result of his exposure to herbicidal agents during his service in Vietnam.  He has specifically asserted that his primary diagnoses of mitral valve regurgitation, aortic valve stenosis, and ascending aortic aneurysm were manifestations of ischemic heart disease and therefore entitled to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309.

In October 2016 the Board sought an opinion with respect to whether these primary diagnoses were related to ischemic heart disease and thus within the provisions for presumptive service connection.  The expert medical opinion received was negative for any relationship between the diagnoses and ischemic heart disease.  However, in response, the Veteran's representative noted that he had additional diagnoses of heart disabilities, including severe cardiomegaly, atrial fibrillation, and carotid dissection, which had not been included in the VHA opinion or in the examinations and opinions provided during the adjudication of this claim.  The representative also noted that a claim had been filed for service connection of hypertension in August 2017 (see Correspondence, received 08/29/2017, pp. 5-17), and that hypertension was listed as a risk factor for several of the Veteran's diagnosed heart disabilities.  The representative asserts that the current claim is therefore inextricably intertwined with the newly filed claim of service connection for hypertension, and has requested that the current claim be remanded.

After review of all the evidence and arguments in this case, the Board concludes that remand is appropriate to ensure that VA has a full understanding of all the possible diagnoses and their relationship, if any, to service.  To that end, the Board directs that an additional VA opinion (and examination if deemed necessary) be obtained to address each of the diagnoses of record to address whether they are representative of ischemic heart disease.  Further, the issue of service connection for a heart disability must be reconsidered in conjunction with the pending claim of service connection for hypertension. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain an expert opinion from a cardiologist with respect to the Veteran's claim of service connection for a heart disability.  The expert should review all of the Veteran's medical records and should discuss all of the diagnoses related to the Veteran's heart, both current and historical diagnoses, and indicate whether they are associated in any way with ischemic heart disease.  The expert should review the opinions of record, to include the VHA opinion, and discuss any significant points therein with respect to the Veteran's claim of service connection.

If the expert deems it necessary, a physical examination of the Veteran should be scheduled.

The expert is asked to provide an opinion with respect to the claim of service connection for hypertension as well, in the interests of efficiency.  Such an opinion should include a discussion of hypertension as a risk factor for any and all of the diagnosed heart conditions and disabilities, and the significance of a risk factor with respect to the etiology of such a disability.

An opinion should be provided as to whether it is at least as likely as not (probability 50 percent or greater) that any of the Veteran's heart disabilities were incurred in or otherwise the result of his military service.

The expert should provide a comprehensive rationale for the opinions offered.

2. Adjudicate the recently filed claim of service connection for hypertension.  If service connection for hypertension is deemed warranted, re-adjudicate the claim of service connection for heart disabilities with respect to the issue of secondary service connection.

3. If service connection for hypertension is denied, readjudicate the claim of service connection for a heart disability.  If any aspect of the decision remains adverse to the Veteran, then provide him and his attorney a supplemental statement of the case and return the case to the Board


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


